Exhibit 10.8



FORM OF
HI-CRUSH PARTNERS LP
LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AWARD AGREEMENT
(PERFORMANCE BASED VESTING)
This Phantom Unit Award Agreement (this “Agreement”) is made and entered into by
and between Hi-Crush GP LLC, a Delaware limited liability company (the “General
Partner”), and [__________] (the “Participant”). This Agreement is effective as
of [__________] (the “Grant Date”). Capitalized terms used in this Agreement but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Hi-Crush Partners LP Long Term Incentive Plan (the “Plan”), unless the
context requires otherwise.
WHEREAS, Hi-Crush Partners LP (the “Partnership”), acting through the Board of
Directors of the General Partner (the “Board”), has adopted the Plan to, among
other things, attract, retain and motivate certain employees and directors of
the Partnership, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities”); and
WHEREAS, the Board has authorized the grant of Phantom Units of the Partnership
to directors, employees and officers as part of their compensation for services
provided to the Partnership.
NOW, THEREFORE, in consideration of Participant’s agreement to provide or to
continue providing services, Participant and the General Partner agree as
follows:
1.    Grant of Phantom Units, Target Amount and Performance Period.    The
General Partner hereby grants to Participant a target amount of [__________]
Phantom Units (the “Target Amount”), subject to all of the terms and conditions
set forth in the Plan and in this Agreement, including without limitation, those
restrictions described in Section 4, whereby each Phantom Unit, if earned,
represents the right to receive one Unit of the Partnership (each, a “Phantom
Unit”). Except as provided below with respect to a Change of Control, the period
over which the Partnership’s performance will be measured for purposes of
applying the methodology set forth in Annex A shall be from [__________] to
[__________] (the “Performance Period”).
2.    Phantom Unit Account. The General Partner shall establish and maintain a
bookkeeping account on its records for Participant (a “Phantom Unit Account”)
and shall record in such Phantom Unit Account: (a) the Target Amount of Phantom
Units granted to Participant and (b) the amount deliverable to Participant at
settlement on account of Phantom Units that have vested in accordance with
Section 4 and the methodology set forth in Annex A. Participant shall not have
any interest in any fund or specific assets of the Partnership by reason of this
Award or the Phantom Unit Account established for Participant.
3.    Rights of Participant. No Units shall be issued to Participant at the time
the grant is made, and Participant shall not be, nor have any of the rights and
privileges of, a unitholder or limited partner of the Partnership with respect
to any Phantom Units recorded in the Phantom Unit Account. Participant shall
have no voting rights with respect to the Phantom Units. This grant of Phantom
Units also includes a grant of a tandem distribution equivalent right (“DER”)
with respect to each Phantom Unit. The General Partner will establish a DER
bookkeeping account with respect to each Phantom Unit (the “DER Account”) that
shall be credited with an amount equal to any distributions made by the
Partnership in the same form that the distribution was delivered to unitholders
generally, calculated based on the number of Units related to the portion of
Participant’s Phantom Units that have not been settled as of the record date for
the distribution. Amounts recorded in the DER Account shall be paid to
Participant at the time the tandem Phantom Unit for which the distributions
accrued is settled; provided, however, that in no event shall a DER be paid or
settled later than 45 days following the date on which the tandem Phantom Unit
becomes vested. No interest will




--------------------------------------------------------------------------------

Exhibit 10.8

accrue on any such right between the issuance of the distribution to unitholders
generally and the settlement of the DER.
4.    Vesting of Phantom Units. The Phantom Units are subject to forfeiture
restrictions and may not be transferred or otherwise disposed of by Participant.
Subject to the terms and conditions of this Agreement, the forfeiture
restrictions on the Phantom Units shall lapse on the proportion of the Target
Amount that is earned under this Agreement as calculated in accordance with
Annex A. Any provision of this Agreement to the contrary notwithstanding, no
amount of the Target Amount will be earned under this Agreement, and no amounts
will be paid or delivered hereunder, unless Participant has continuously
provided services to the Partnership Entities from the Grant Date until the end
of the Performance Period.
5.    Termination; Change of Control.
(a)    Termination for Any Reason. If Participant experiences a separation from
service with the Partnership Entities for any reason other than by reason of a
Change of Control prior to the date the Phantom Units have vested in accordance
with Section 4, then all Phantom Units granted pursuant to this Agreement that
have not yet vested shall become null and void as of the date of such separation
from service.
(b)    Change of Control. If a Change of Control occurs prior to the end of the
Performance Period, then upon such Change of Control all restrictions described
in Section 4 shall lapse and the Performance Period shall be deemed to end on
the date of such Change of Control. The TUR for the Partnership and for each
entity in the Peer Group shall be determined for each such shortened Performance
Period and the Target Amount of Phantom Units to be received by Participant
shall be calculated in accordance with Annex A and shall be settled in
accordance with Section 1 and Section 6 as soon as practicable thereafter, but
in no event later than 30 days following the date of the Change of Control.
6.    Settlement Date; Manner of Settlement. No later than the 45th calendar day
following the end of the Performance Period, the Phantom Units and tandem DERs
that vest pursuant to Section 4 and Annex A shall be settled through the payment
of cash for such DERs and delivery of Units for such Phantom Units to
Participant. No fractional Units will be issued or acquired pursuant to this
Agreement. If the application of any provision of this Agreement would yield a
fractional Unit, such fractional Unit will be rounded down to the next whole
Unit if it is less than 0.5 and rounded up to the next whole Unit if it is 0.5
or more. Participant agrees that any Units that Participant acquires upon
vesting of the Phantom Units will not be sold or otherwise disposed of in any
manner that would constitute a violation of the Partnership Agreement, any
applicable federal or state securities laws, the Plan or the rules, regulations
and other requirements of the U.S. Securities and Exchange Commission (the
“SEC”) and any stock exchange upon which the Units are then listed. In addition
to the terms and conditions provided herein, the Partnership may require that
Participant make such covenants, agreements and representations as the
Committee, in its sole discretion, deems advisable in order to comply with any
such laws, rules, regulations or requirements.
7.    Tax Withholding. To the extent that the vesting of a Phantom Unit or
distribution thereon results in the receipt of compensation by Participant with
respect to which any of the Partnership Entities has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by Participant that are acceptable to such Partnership Entity, Participant shall
deliver to the Partnership Entity such amount of money as the Partnership Entity
may require to meet its withholding obligations under applicable law. No
settlement of Phantom Units shall be made pursuant to this Agreement until the
amount has been paid or arrangements approved by the Partnership Entity have
been made to satisfy in full the applicable tax withholding requirements of the
Partnership Entity with respect to such event.
8.    Limitations on Transfer. Participant agrees that Participant shall not
dispose of (meaning, without limitation, sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of, including pursuant to a qualified domestic
relations order (as defined in Section 401(a)(13) of the Code, or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended)) any Phantom Units or other rights hereby acquired prior to the date
the




--------------------------------------------------------------------------------

Exhibit 10.8

Phantom Units are vested and paid. Any attempted disposition of the Phantom
Units in violation of the preceding sentence shall be null and void and the
Phantom Units that Participant attempted to dispose of shall be forfeited.
9.    Adjustment. The number of Phantom Units granted to Participant pursuant to
this Agreement shall be adjusted to reflect distributions of the Partnership
paid in Units, Unit splits or other changes in the capital structure of the
Partnership, all in accordance with the Plan. All provisions of this Agreement
shall be applicable to such new or additional or different Units or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the Units with respect to which they were
distributed or issued.
10.    Copy of Plan.    By the execution of this Agreement, Participant
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
11.    Notices.    Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered or, whether actually
received or not, on the third business day (on which banking institutions in the
State of Texas are open) after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The General Partner or Participant may
change at any time and from time to time by written notice to the other, the
address which it or Participant previously specified for receiving notices. The
General Partner and Participant agree that any notices shall be given to the
General Partner or to Participant at the following addresses:
General Partner:
  
Hi-Crush GP LLC
 
  
Attn: General Counsel
 
  
Three Riverway
 
  
Houston, TX 77056
 
 
Participant:
  
At Participant’s current address as shown
in the General Partner’s records.

12.    General Provisions.
(a)Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan. The Committee shall have sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of a
majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon Participant and the General Partner.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control.


(b)No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving Participant the right to be retained in the employ or
service of the Partnership Entities. Furthermore, the Partnership Entities may
at any time terminate the service relationship with Participant free from any
liability or any claim under the Plan or this Agreement, unless otherwise
expressly provided in the Plan, this Agreement or other written agreement.


(c)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


(d)Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and Participant, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change materially reduces the rights or benefits
of Participant with respect to the Phantom Units without Participant’s consent.




--------------------------------------------------------------------------------

Exhibit 10.8

(e)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the General Partner or the Partnership and
upon any person lawfully claiming under Participant.


(f)Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with regard to the subject matter hereof, and contain all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.


(g)No Liability for Good Faith Determinations. Neither the Partnership Entities
nor the members of the Committee and the Board shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.


(h)No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.


(i)Insider Trading Policy. The terms of the Partnership’s insider trading policy
with respect to Units are incorporated herein by reference.


(j)No Fractional Units. No fractional Units shall be issued or delivered
pursuant to this Agreement, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.


(k)Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


(l)Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


(m)Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.


(n)Clawback. Notwithstanding any provisions in the Plan or this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
or the sale of the Units granted hereunder shall be subject to a clawback or
other recovery by the Partnership Entities to the extent necessary to comply
with applicable law including, without limitation, the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.


(o)Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original and all of which, when taken
together, will be deemed to constitute one and the same agreement. Any party to
this Agreement may deliver an executed counterpart hereof by facsimile
transmission or electronic mail (as a portable document format (PDF) file) to
another party hereto or thereto and any such delivery shall have the same force
and effect as the delivery of a manually signed counterpart of this Agreement.


(p)Not an Employment Agreement. This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Participant, the Partnership or any of
the Partnership Entities or guarantee the right to remain an employee of the
Partnership or any of the Partnership Entities for any specified term.


(q)Section 409A. Payments hereunder are intended to meet the requirements of the
short term deferral exception under Section 409A of the Code. Subject to any
other restrictions or limitations contained in the Plan or




--------------------------------------------------------------------------------

Exhibit 10.8

this Agreement, in the event a payment hereunder is or becomes subject to
Section 409A of the Code, the Participant separates from service and is
determined to be a “specified employee” at such time (each as defined under
Section 409A of the Code and the 409A Regulations) to the extent required by the
Code, such payment shall not occur until the date that is six months plus one
day from the date of such separation from service. Any amount that is otherwise
payable within the six-month period described herein will be aggregated and paid
in a lump sum without interest.
[Signature Page Follows]






--------------------------------------------------------------------------------

Exhibit 10.8

IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement as of the
date first set forth above.


GENERAL PARTNER:
Hi-Crush GP LLC
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 

PARTICIPANT:
 
 
 

                                            



Signature Page to Phantom Unit Award Agreement
(Performance-Based Vesting)

